DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Drawings
3. 	The drawings are objected to because the blocks shown in Figures 1, 2, 3 and 4 require descriptive legends.
Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required inreply to the Office action to avoid abandonment of the application. Any amendedreplacement drawing sheet should include all of the figures appearing on the immediateprior version of the sheet, even if only one figure is being amended. The figure or figurenumber of an amended drawing should not be labeled as "amended." If a drawing figureis to be canceled, the appropriate figure must be removed from the replacement sheet,and where necessary, the remaining figures must be renumbered and appropriatechanges made to the brief description of the several views of the drawings forconsistency. Additional replacement sheets may be necessary to show the renumberingof the remaining figures. Each drawing sheet submitted after the filing date of anapplication must be labeled in the top margin as either "Replacement Sheet" or "NewSheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9 and 17 , the recitation,  “wherein the driver information system is  …. and is operated with reduced operating power in the standby mode;
….”and changing the driver information system from the operating mode to the standby mode when the activation system is switched off” renders it indefinite, since it is not clear whether in standby mode the system is switched off or system is operating with reduced operating power? 
Appropriate clarification is required.
The Claims 2-8, 10-16 and 18-20  are dependent upon the independent claim 1, 9  and 17 respectively, are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 1, 9 and 17. 
attention level is exceeded” renders it indefinite, since it is not clear, attention level of whom is exceeded? 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

6.	Claims 1-2, 9-11and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. ( USP 8,527,146). 
As Per Claim 1, Jackson et al. ( Jackson) teaches,  a method for reducing the start-up time of a driver information system in a vehicle comprising:  providing a seat occupancy detection device, for detecting seat occupancy of at least one vehicle seat by a vehicle occupant; ( col. 1, line 65- col.2, line 21, col.5, lines 6-12, col.8, lines 35- 60); operating the driver information system in the operating mode at least when the activation system is active;( via upon starting the engine/ ignition system, the electronic circuit activating onboard  control  system and adjusting different vehicle system settings [obvious] (col.3, line 6-38); and changing the driver information system from the operating mode to the standby mode  when the activation system is switched off  (via when engine is ON, rotating the ignition key to left hand side inside the ignition system, thus turning  engine OFF , however, battery is still ON, thus instrument panel is ON (standby mode) , and when seat occupancy is detected at the same time. ( Instrument panel  is ON, all sensors are ON,  so seat occupancy is being detected by camera onboard the vehicle (col. 1, line 65- col.2, line 21, col.5, lines 6-12, col.8, lines 35- 60). 
 providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system is operated with operating power in the operating mode, is not supplied with operating power in the hibernation mode, and is operated with reduced operating power in the standby mode.
Examiner interprets, “a driver information system” as  “ a vehicle  instrument panel” and  “an activation system” as “ an ignition system”
 However the vehicle  102 is being equipped with ignition system /switch to start the engine ( ignition system) (obvious). 
providing an activation system for activating the driver information system; ( via by inserting ignition key into the ignition system, rotating the key to right hand side, turning ON the  battery, and activating the vehicle  instrument panel [obvious]);
providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system is operated with operating power in the operating mode, is not supplied with operating power in the hibernation mode, and is operated with reduced operating power in the standby mode [obvious].
 	However, it would have been obvious to one ordinary skill in the art  to recognize that , each vehicle has an ignition system to start the vehicle by default.  “The operating mode”  being , when  inserting the ignition key into ignition system, rotating all the way to the right, thus starting the engine,  when the engine has been started, the vehicle can move. That mode is being the operative mode.

“The hibernation mode” being  ignition key  has just been inserted into ignition  system (key slot),not rotated to right hand side at all.  Nothing is happening,  instrument panel light is not ON,  battery is not ON, engine is not  ON, no power is being supplied. These different operating modes are obvious in all vehicles.  Therefore,  it would have been obvious to one ordinary skill in the art to recognize that Jackson’s vehicle 102  has such  teachings.
Therefore, Jackson teaches, providing an activation system for activating the driver information system; providing a driver information system having an operating mode, a standby mode, and a hibernation mode, wherein the driver information system is operated with operating power in the operating mode, is not supplied with operating power in the hibernation mode, and is operated with reduced operating power in the standby mode.
As per Claim 2, Jackson teaches the limitation of Claim 1. However, Jackson does not explicitly teach, wherein the activation system is provided as an ignition system . 
However, it would be obvious to one ordinary skill in the art to recognize that vehicle activation system  is  an ignition system ([obvious]).  Therefore, Jackson’s vehicle 102 activation system  is provided as an ignition system.
Claim 9 is being rejected using the same rationale as claim 1.
Claim 10 is being rejected using the same rationale as claim 2.

As per Claim 11, Jackson teaches the limitation of Claim 9. However, Jackson  teaches, a power supply system ( an engine/motor (obvious)) to supply power to the driver information system ( ignition system) , wherein the power supply system  (engine/motor) provides operating power for the driver information system ( instrument panel)  in the operating mode ( when ignition system has been switched on/ ignition key being inserted into ignition system and rotated at right hand side all the way, engine cranking), provides no power for the driver information system in the hibernation mode ( ignition key being  inserted inside  the ignition system, but not turned on); and provides reduced operating power for the driver information system in the standby mode ( ignition  key  being inserted into ignition system (ignition key slot), slightly rotated to right not all the way, instrument panel lights come ON, displaying tachometer, mileage counter, radio, fuel gauge etc. engine has not been started, but vehicle dashboard light on,  

As per Claim 16, Jackson teaches the limitation of Claim 9. However, Jackson further teaches, wherein the seat occupancy detection device comprises at least one sensor. (Jackson: col.8, lines 35- 60)
Claim 17 is being rejected using the same rationale as claim 1.

 	As per Claim 18, Jackson teaches the limitation of Claim 17. However, Jackson does not explicitly teach, a data carrier signal that transmits the computer program.(inherent) .
However, it is notoriously known in the art that the sinusoidal signal that is used in the modulation is known as the carrier signal, or simply "the carrier". The signal that is used in modulating the carrier signal(or sinusoidal signal) is known as the "data signal" or the "message signal".

As per Claim 19, Jackson teaches the limitation of Claim 18. However, Jackson does not explicitly teach, wherein the data carrier signal that retroactively upgrades the computer program.  
However, the data carrier signal that retroactively upgrades the computer program, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
 
s 3-4, 8, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. ( USP 8,527,146) in view of Kim et al. ( KR 200200123 Y1).  
As per Claim 3, Jackson teaches the limitation of Claim 1. However, Jackson teaches, keeping the driver information system in the standby mode when the activation system is switched off (ignition key rotated slightly to right to switch ON the  instrument panel only, engine  not  being started, engine being switched off state [obvious]) and seat occupancy is detected at the same time ( via  camera , col. 1, line 65- col.2, line 21, col.5, lines 6-12, col.8, lines 35- 60, col.9, lines 10-23).
However, Jackson does not explicitly teach, changing the driver information system to the hibernation mode when the activation system is switched off and lack of occupancy of the at least one vehicle seat is detected at the same time. 
Kim et al. ( Kim) teaches, an intelligent ignition  control and warning system , wherein, changing the driver information system to the hibernation mode when the activation system is switched off and lack of occupancy of the at least one vehicle seat is detected at the same time. ( via claim 5: “Intelligent start control and alarm of the vehicle, characterized in that the weight detection sensor means is added to the driver's   seat to identify the driver's presence by weight, and when the  driver is  absent, the central processing unit turn off the engine of the  vehicle system”, page 5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson  and Kim and   before him  before the effective filing date of the claimed invention  to modify the systems of Jackson, to include the  teachings (intelligent Jackson in order to switch off the ignition system if it  is determined by the camera or the  weight sensor that  the driver is absent. Motivation to combine the two teachings is, to prevent unauthorized access to vehicle operation (i.e., theft prevention, an added safety feature).
As per Claim 4, Jackson teaches the limitation of Claim 3. However, Jackson teaches, wherein the at least one vehicle seat is a driver's seat (Kim :  Claim 5; Jackson: col.9, lines 10-23).

As per Claim 8, Jackson teaches the limitation of Claim 1. However, Jackson does not explicitly teach, switching the seat occupancy detection device off only when the activation system is switched off and when the seat occupancy detection device no longer detects occupancy of the at least one vehicle seat, in particular of a driver's seat.  
Kim et al. ( Kim) teaches, an intelligent ignition  control and warning system ,wherein, switching the seat occupancy detection device off only when the activation system is switched off and when the seat occupancy detection device no longer detects occupancy of the at least one vehicle seat, in particular of a driver's seat (via claim 5: “Intelligent start control and alarm of the vehicle, characterized in that the weight detection sensor means is added to the driver's   seat to identify the driver's presence by weight, and when the  driver is  absent, the central processing unit turn off the engine of the  vehicle system”, page 5).
Jackson  and Kim and   before him  before the effective filing date of the claimed invention  to modify the systems of Jackson, to include the  teachings (intelligent ignition control and warning system) of Kim  and configure with the system of Jackson in order to switch off the ignition system if it determined by the camera or the  weight sensor that  the driver is absent. Motivation to combine the two teachings is, to prevent unauthorized access to vehicle operation (i.e., theft prevention, an added safety feature).
Claim 12  is being rejected using the same rationale as claim 8.
Claim  13 is being rejected using the same rationale as claim 4.
Claim  20 is being rejected using the same rationale as claim 3. 

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. ( USP 8,527,146) in view of Burton  (USP 2004/0044293). 
As per Claim 5, Jackson teaches the limitation of Claim 1. However, Jackson teaches, operating a detection device in an operating mode when the driver information system is operated in the standby mode (via when ignition key is inserted into the ignition system of the vehicle of Jackson, and rotated slightly to right, battery ON, 
However, Jackson does not explicitly teach, operating an attention detection device in an operating mode.
However, Burton teaches, a vigilance monitoring system, for “monitoring, recording and/or analysing vigilance, alertness or wakefulness and/or a stressed state of an operator of equipment [0001]). “Video tracking and processing eye movement of driver” [0015], “using vigilance algorithm” [0043]. . “Upon detecting a vigilance probability factor which is below an acceptable threshold, the system may be arranged to intervene in the control of the vehicle or to alert the driver of the vehicle and/or other vehicles. Vehicle control intervention may include restriction of speed, controlled application of brakes, cutting-off fuel”, [0046], [0175]).[0234]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson  and Burton and   before him  before the effective filing date of the claimed invention  to modify the systems of Jackson, to include the  teachings (vigilance monitoring system, vigilance algorithm) of Burton  and configure with the system of Jackson in order to detect the vigilance state of the driver (when the  instrument panel is switched ON, the vigilance algorithm will start monitoring driver’s vigilance state,(i.e., attention)) and detecting driver’s attention level.  Motivation to combine the two teachings is, to assist in  detecting  driver’s alertness (i.e., enhanced safety, an added safety feature).
As per Claim 6, Jackson as modified by Burton teaches the limitation of Claim 5. However, Jackson   in view of YYYY teaches, determining the attention level of a driver (Burton:  via “monitoring, recording and/or analysing vigilance, alertness or wakefulness and/or a stressed state of an operator of equipment [0001]). “Video tracking and processing eye movement of driver” [0015], “using vigilance algorithm” [0043]. . “Upon detecting a vigilance probability factor which is below an acceptable threshold, the system may be arranged to intervene in the control of the vehicle or to alert the driver of the vehicle and/or other vehicles. Vehicle control intervention may include restriction of speed, controlled application of brakes, cutting-off fuel”, [0046], [0175]).[0184], [0186], [0234]).

Allowable Subject Matter
9.	Claims 14-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663